Case 2:17-cr-20053-SJM-MKM ECF No. 364, PageID.2770 Filed 12/01/20 Page 1 of 2


                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                       Case No: 17-cr-20053-2
v.
                                              Hon. Stephen J. Murphy, III

DARRYL TERRELL,

            Defendant.
___________________________________/

                 STIPULATION TO ADJOURN SENTENCING

      Defendant Darryl Terrell is not willing to waive his appearance and desires

to have a sentence in person when possible. The Court remains closed due to the

COVID-19 pandemic. The parties agree to adjourn the sentencing from January 21,

2021, for at least 90 days to a date set by the Court in the accompanying order.

      So stipulated.

s/ Andrea Hutting                             s/ W. Otis Culpepper (with consent)
Andrea Hutting                                W. Otis Culpepper
Assistant United States Attorney              Attorney for Defendant Terrell

Dated: November 30, 2020
Case 2:17-cr-20053-SJM-MKM ECF No. 364, PageID.2771 Filed 12/01/20 Page 2 of 2


                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                      Case No: 17-cr-20053-2
v.
                                             Hon. Stephen J. Murphy, III

DARRYL TERRELL,

            Defendant.
___________________________________/

                     ORDER ADJOURNING SENTENCING

      The Court, having reviewed the parties’ request to adjourn the sentence

currently set for January 21, 2021, orders that the sentencing in this matter be

adjourned to April 22, 2021 at 10:30 a.m.

      SO ORDERED.


                                       s/Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
Dated: December 1, 2020                United States District Court Judge
